Citation Nr: 1310809	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-46 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which in pertinent part, denied service connection for a back condition.  

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal, to include VA treatment records from November 2007 to May 2012. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board finds that the issue of entitlement to service connection for a back disorder must be remanded for further development primarily for the purposes of obtaining the Veteran a VA examination and obtaining a medical opinion.

The Veteran asserts that his current back condition is due to an injury in service.  Service treatment records from May 1967 indicate complaints of back and neck problems.  Private treatment records dating from 1985 document complaints, treatments, and diagnoses of a back condition.  VA treatment records also document a history of a back condition.  VA treatment records (March 2012) referenced complaints of chronic back problems in connection with an automobile accident in 1972.  A medical opinion must be obtained to determine whether there is any relationship between the current back disorder and any event in service.  
      
The medical evidence also suggests that the Veteran's back disorder may be secondary to his left ankle disability (service-connected by way of a September 2010 Decision Review Officer decision).  The March 1988 Social Security Disability benefits determination considered a July 1987 examination report by Dr. W.S., a private physician, who opined that the Veteran had a chronic low back strain which was aggravated to some extent by his abnormal gait resulting from his left knee condition.  Another private physician, Dr. J.G., who provided an examination in March 1988 also opined that the Veteran's back pain was secondary to his altered posture due to his leg injury and knee pain, as the Veteran walked favoring his left leg.  Thus, a medical opinion must be obtained as to whether the Veteran's service-connected ankle disabilities may have caused or aggravated a back disorder.
      
The medical evidence of record shows that the Veteran has had a chronic back condition since approximately 1985; service treatment records identify a single complaint of back troubles in May 1967; and private medical opinions in the 1980s suggest that the Veteran's back condition may be due to his ankle condition.  The Veteran has not yet been afforded a VA examination to determine whether his current back condition is related to any aspect of his military service, to include as secondary to his service-connected right and left ankle disabilities.  As such, a remand is necessary to obtain an examination and a medical opinion.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any private health care providers who have provided treatment for a back disorder.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  The RO/AMC should also obtain any outstanding VA medical center treatment records.

2. The Veteran should be afforded a VA examination to determine the nature and etiology of any and all back disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, the Social Security Disability Insurance records and the March 1988 Social Security disability benefits decision, post-service medical records, and lay assertions.

The examiner should identify all current cervical, thoracic, and lumbar spine disorders.  For each diagnosis identified, the examiner should state (1) whether it is at least as likely as not that the current back disorder is related to any aspect of active duty service, to include the May 1967 complaint of back trouble in service; and (2) whether it is at least as likely as not that the current back disorder is either caused by or aggravated by the Veteran's service-connected right or left ankle disabilities.  

In so doing, the examiner should discuss the evidence, including VA and private treatment records, any medical evidence in connection with the March 1988 Social Security disability benefits decision, and any lay assertions.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear explanation for all opinions and a discussion of the facts and medical principles involved is necessary.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


